[Cite as State v. Nawman, 2015-Ohio-447.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                     CLARK COUNTY

STATE OF OHIO                                     :
                                                  :
        Plaintiff-Appellee                        :   C.A. CASE NO. 2014 CA 6
                                                  :
v.                                                :   T.C. NO. 13CR677
                                                  :
BRANDON NAWMAN                                    :   (Criminal appeal from
                                                  :    Common Pleas Court)
        Defendant-Appellant                       :
                                                  :

                                             ...........

                                            OPINION

                 Rendered on the __6th__ day of ____February ____, 2015.

                                             ...........

RYAN A. SAUNDERS, Atty, Reg. No. 0091678, Assistant Prosecuting Attorney, 50 E.
Columbia Street, Suite 449, Springfield, Ohio 45502
     Attorney for Plaintiff-Appellee

MARIA L. RABOLD, Atty. Reg. No. 0089080, 443 E. Central Avenue, Miamisburg, Ohio
45342
      Attorney for Defendant-Appellant

                                            .............

DONOVAN, J.

        {¶ 1} Defendant-appellant Brandon Nawman appeals his conviction and sentence

for one count of having weapons while under disability, in violation of R.C. 2923.13(A)(2),

a felony of the third degree. Nawman filed a timely notice of appeal with this Court on

January 8, 2014.
                                                                                         -2-
       {¶ 2} On September 30, 2013, Nawman was indicted for one count of burglary, in

violation of 2911.12(A)(3), a felony of the third degree, and one count of having a weapon

while under disability, in violation of 2923.13(A)(2), a felony of the third degree. The

burglary count was accompanied by a firearm specification.           In exchange for the

dismissal of the burglary count, Nawman pled guilty to one count of having a weapon

while under disability. The trial court ordered that a pre-sentence investigation report

(PSI) be prepared and scheduled a date for sentencing.

       {¶ 3} The trial court subsequently sentenced Nawman to the maximum sentence

of three years in prison, with three years of optional post-release control. The trial court

ordered the sentence in the instant case to be served consecutively to a four-year

sentence Nawman was serving for offenses committed in Clinton County, Ohio, for an

aggregate sentence of seven years in prison.

       {¶ 4} It is from this sentence that Nawman now appeals.

       {¶ 5} Nawman’s first assignment of error is as follows:

       {¶ 6} “THE TRIAL COURT’S IMPOSITION OF A MAXIMUM THREE YEAR

SENTENCE FOR A THIRD DEGREE FELONY IS INCONSISTENT WITH THE

PURPOSES AND PRINCIPLES OF SENTENCING AND IS CONTRARY TO LAW.”

       {¶ 7} In his first assignment, Nawman contends that the trial court erred when it

sentenced him to the maximum term of three years in prison after he was convicted of

having a weapon while under disability.

       {¶ 8} We note that pursuant to R.C. 2923.13(A)(2), having a weapon while under

disability is a felony of the third degree. Pursuant to R.C. 2929.14(A)(3)(b), the basic

prison term for a felony of the third degree shall be nine, twelve, eighteen, twenty-four,
                                                                                        -3-
thirty, or thirty-six months (three years).

       {¶ 9} “The overriding purposes of felony sentencing are to protect the public from

future crime by the offender and others and to punish the offender.” R.C. 2929.11(A).

       {¶ 10} “[I]n State v. Barker, Montgomery App. No. 22779, 2009-Ohio-3511, at ¶

36-37, we stated:

              “[I]n exercising its discretion the trial court must consider the

       statutory policies that apply to every felony offense, including those set out

       in R.C. 2929.11 and 2929.12. State v. Mathis, 109 Ohio St. 3d 54, * * *

       2006-Ohio-855, at ¶ 37.’” State v. Ulrich, 2d Dist. Montgomery No. 23737,

       2011-Ohio-758, at ¶ 20-21. “[E]ven if there is no specific mention of [R.C.

       2929.11 and R.C. 2929.12], ‘it is presumed that the trial court gave proper

       consideration to those statutes.’” State v. Hall, 2d Dist. Clark No. 10-CA-23,

       2011-Ohio-635, ¶ 51.

              “‘When reviewing felony sentences, an appellate court must first

       determine whether the sentencing court complied with all applicable rules

       and statutes in imposing the sentence, including R.C. 2929.11 and

       2929.12, in order to find whether the sentence is contrary to law. State v.

       Kalish, 120 Ohio St. 3d 23, * * *, 2008-Ohio-4912. If the sentence is not

       clearly and convincingly contrary to law, the trial court’s decision in

       imposing the term of imprisonment must be reviewed under an abuse of

       discretion standard. Id.’” Ulrich, at ¶ 22.

State v. Bailey, 2d Dist. Clark No. 2011-CA-40, 2012-Ohio-1569, ¶s 12-14.

       {¶ 11} “‘The trial court has full discretion to impose any sentence within the
                                                                                          -4-
authorized statutory range, and the court is not required to make any findings or give its

reasons for imposing maximum or more than minimum sentences.’ State v. Nelson, 2d

Dist. Montgomery No. 25026, 2012-Ohio-5797, ¶ 62. ‘However, the trial court must

comply with all applicable rules and statutes, including R.C. 2929.11 and R.C. 2929.12.’

Id.” State v. Eicholtz, 2d Dist. Clark No. 2012 CA 7, 2013-Ohio-302, ¶ 53.

       {¶ 12} Pursuant to R.C. 2929.14(A)(1), Nawman’s sentence, while the maximum

penalty, was within the statutory range and thus, not contrary to law. Furthermore, in

determining Nawman’s sentence, the trial court indicated in the judgment entry of

conviction that it considered the purposes and principles of felony sentencing set forth in

R.C. 2929.11 and the seriousness and recidivism factors in R.C. 2929.12. We have

held, however, that “[a] trial court is not required to state that it considered R.C. 2929.11

and R.C. 2929.12. Unless the sentence is contrary to law, a trial court is presumed to

have considered them.” State v. Neff, 2d Dist. Clark No. 2012-CA-31, 2012-Ohio-6047.

       {¶ 13} We note that Nawman’s PSI established that he had a conviction for

burglary dating back to 2006, as well as two recent burglary convictions in February of

2013 in Clinton County for which he received four years in prison. Accordingly, we

cannot find Nawman’s sentence to be contrary to law.

       {¶ 14} Nawman’s first assignment of error is overruled.

       {¶ 15} Nawman’s second assignment of error is as follows:

       {¶ 16} “THE TRIAL COURT DID NOT ENGAGE IN THE APPROPRIATE

ANALYSIS REQUIRED BY R.C. 2929.14(C) PRIOR TO ISSUING A CONSECUTIVE

SENTENCE AND THE IMPOSITION OF A CONSECUTIVE SENTENCE IS NOT

SUPPORTED BY THE RECORD.”
                                                                                          -5-
       {¶ 17} In his second assignment, Nawman argues that the trial court erred when it

imposed consecutive sentences. Specifically, Nawman asserts that the trial court did

not make the requisite findings pursuant to R.C. 2929.14(C)(4) to support the imposition

of consecutive sentences.

       {¶ 18} Before imposing a consecutive sentence, a trial court is required to find that:

(1) “consecutive service is necessary to protect the public from future crime or to punish

the offender”; (2) “consecutive sentences are not disproportionate to the seriousness of

the offender’s conduct and to the danger the offender poses to the public”; and (3) any of

the following:

       (a) The offender committed one or more of the multiple offenses while the

          offender was awaiting trial or sentencing, was under a sanction imposed

          pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code,

          or was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or

          more courses of conduct, and the harm caused by two or more of the

          multiple offenses so committed was so great or unusual that no single

          prison term for any of the offenses committed as part of any of the

          courses of conduct adequately reflects the seriousness of the offender’s

          conduct.

       (c) The offender’s history of       criminal conduct demonstrates that

          consecutive sentences are necessary to protect the public from future

          crime by the offender.

R.C. 2929.14(C)(4)(a)-(c).
                                                                                       -6-
      {¶ 19} In the instant case, the trial court specifically considered Nawman’s prior

criminal history before imposing consecutive sentences, namely that he had a prior

burglary conviction in 2006 for which he served four years in prison. The trial court also

noted that Nawman was convicted of two counts of burglary in February of 2013 in Clinton

County for which he was serving a prison term of four years. Undoubtedly, Nawman’s

prior burglary convictions weighed heavily in the trial court’s calculus in determining

whether to impose consecutive sentences.

      {¶ 20} Moreover, the record clearly establishes that the trial court made all of the

requisite findings to support the imposition of consecutive sentences. (Tr. 9, Vol. II).

When imposing consecutive sentences, the trial court stated the following:

             The Court: I do find that consecutive sentences are necessary to

      protect the public from future crime and to punish the defendant.

             That they are not disproportionate to the seriousness of the

      defendant’s conduct and to the danger he poses to the public, and that his

      history of criminal conduct demonstrates that consecutive sentences are

      necessary to protect the public from future crime by the defendant, so the

      sentence imposed today will be run consecutively to the sentence the

      defendant is presently serving out of Clinton County.

      {¶ 21} The trial court also incorporated the foregoing findings into Nawman’s

judgment entry of conviction, which states as follows:

             The Court found pursuant to Ohio Revised Code Section

      2929.14(C)(4) that consecutive sentences (1) are necessary to protect the

      public from future crime and to punish the defendant, (2) are not
                                                                                       -7-
       disproportionate to the seriousness of the defendant’s conduct and to the

       danger the defendant poses to the public, and (3) are necessary to protect

       the public from future crime by the defendant given the defendant’s history

       of criminal conduct.

       {¶ 22} Thus, we find that the record supports the trial court’s imposition of

consecutive sentences.

       {¶ 23} Nawman’s second assignment of error is overruled.

       {¶ 24} Nawman’s third and final assignment of error is as follows:

       {¶ 25} “APPELLANT’S PLEA WAS NOT MADE KNOWINGLY, VOLUNTARILY

OR INTELLIGENTLY BECAUSE HE WAS NOT AWARE OF THE MAXIMUM

POTENTIAL PENALTY HE FACED PRIOR TO ENTERING HIS PLEA.”

       {¶ 26} In his final assignment, Nawman argues that he would not have entered a

guilty plea if he knew that the sentence could be ordered to run consecutive to the

four-year sentence he was already serving as a result of his burglary convictions in

Clinton County.     Because the trial court failed to notify him that he could receive

consecutive sentences, Nawman asserts that his plea was not made in a knowing,

voluntary, or intelligent fashion.

       {¶ 27} An appellate court must determine whether the record affirmatively

demonstrates that a defendant’s plea was made knowingly, intelligently, and voluntarily.

State v. Russell, 2d Dist. Montgomery No. 25132, 2012-Ohio-6051, ¶ 7. “If a defendant’s

guilty plea is not knowing and voluntary, it has been obtained in violation of due process

and is void.” State v. Brown, 2d Dist. Montgomery Nos. 24520 and 24705,

2012-Ohio-199, ¶ 13, citing Boykin v. Alabama, 395 U.S. 238, 243, 89 S. Ct. 1709, 23
                                                                                            -8-
L.Ed.2d 274 (1969). In order for a plea to be given knowingly and voluntarily, the trial

court must follow the mandates of Crim.R. 11(C). Brown at ¶ 13.

       {¶ 28} Crim.R. 11(C)(2) requires the court to address the defendant personally

and (a) determine that the defendant is making the plea voluntarily, with an understanding

of the nature of the charges and the maximum penalty, and, if applicable, that the

defendant is not eligible for probation or for the imposition of community control

sanctions; (b) inform the defendant of and determine that the defendant understands the

effect of the plea of guilty and that the court, upon acceptance of the plea, may proceed

with judgment and sentencing; and (c) inform the defendant and determine that he

understands that, by entering the plea, the defendant is waiving the rights to a jury trial, to

confront witnesses against him, to have compulsory process for obtaining witnesses, and

to require the State to prove his guilt beyond a reasonable doubt at a trial at which he

cannot be compelled to testify against himself. State v. Brown, 2d Dist. Montgomery No.

21896, 2007-Ohio-6675, ¶ 3.

       {¶ 29} The Supreme Court of Ohio has urged trial courts to literally comply with

Crim.R. 11. State v. Clark, 119 Ohio St. 3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 29.

However, because Crim.R. 11(C)(2)(a) and (b) involve non-constitutional rights, the trial

court need only substantially comply with those requirements. E.g., State v. Nero, 56 Ohio

St.3d 106, 108, 564 N.E.2d 474 (1990). “Substantial compliance means that under the

totality of the circumstances the defendant subjectively understands the implications of

his plea and the rights he is waiving.” Id. In contrast, the trial court must strictly comply

with Crim.R. 11(C)(2)(c), as it pertains to the waiver of federal constitutional rights. Clark

at ¶ 31.
                                                                                       -9-
      {¶ 30} Furthermore, when non-constitutional rights are at issue, a defendant who

challenges his guilty plea on the basis that it was not knowingly, intelligently, and

voluntarily made generally must show a prejudicial effect. State v. Veney, 120 Ohio St. 3d
176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 17. Prejudice in this context means that the

plea would otherwise not have been entered. Id. at ¶ 15.

      {¶ 31} Upon review, we conclude that the trial court’s failure to inform Nawman

that he could receive consecutive sentences does not render his guilty plea unknowing,

involuntary, or unintelligent. Crim.R. 11(C) does not require a defendant to be told that

his sentences may be imposed consecutively. State v. Bailey, 2d Dist. Montgomery No.

19736, 2004-Ohio-273, ¶ 16, citing State v. Johnson, 40 Ohio St. 3d 130, 532 N.E.2d 1295

(1989). The Ohio Supreme Court has stated that “the decision of whether the criminal

defendant is to serve the sentences for all his crimes consecutively or concurrently is a

matter of sentencing discretion, the exercise of which is committed to the trial court.”

Johnson, at 133-134. Thus, the Johnson court concluded that because the decision

whether to impose consecutive sentences was a matter within the trial court’s discretion,

it need not be addressed at a plea hearing. Id. at 134; see also State v. Whitaker, 12th

Dist. Preble No. CA2012-10-013, 2013-Ohio-4434. Therefore, the trial court did not err

when it failed to inform Nawman that it could impose consecutive sentences at the plea

hearing on December 18, 2013.

      {¶ 32} As previously stated, the trial court’s failure to inform Nawman of the

potential for consecutive sentences does not rise to the level of constitutional error. We

also find that the trial court technically complied with Crim.R. 11(C). Nevertheless, we

suggest that the preferred practice for when the potential exists for the imposition of
                                                                                         -10-
consecutive sentences would be for the trial court to inform the defendant of that fact

before accepting a guilty plea. Johnson, at 135 (Brown, Justice, concurring).

       {¶ 33} Lastly, Nawman argues that his plea colloquy “gave him the impression that

he could receive community control despite the fact that he was already serving a prison

sentence.” During the Crim.R. 11 plea colloquy, the trial court correctly stated that “if” it

decided not to impose a prison sentence for the offense having a weapon while under

disability, it would place Nawman on community control. The trial court’s statement

contained no misinformation regarding community control.            Technically, it was a

probationable offense. Nothing in the trial court’s Crim.R. 11 colloquy provides any

support for Nawman’s “impression” that he would receive community control. The trial

court never suggested or implied that it was likely to grant community control.

Accordingly, we find that the trial court substantially complied with Crim.R. 11(C) when it

accepted Nawman’s guilty plea to one count of having a weapon while under disability.

       {¶ 34} Nawman’s third and final assignment of error is overruled.

       {¶ 35} All of Nawman’s assignments of error having been overruled, the judgment

of the trial court is affirmed.

                                        ..........

FAIN, J. and WELBAUM, J., concur.

Copies mailed to:

Ryan A. Saunders
Maria L. Rabold
Hon. Douglas M. Rastatter